I concur on the ground that the Probate Court has inherent power to enforce its order to pay money owing to its ward; that any discharge is conditional on the guardian so doing. The order to show cause was in pursuance of this inherent power. I have doubt whether § 102-13-45, R.S.U. 1933 is applicable. It was designed not to force a guardian to comply with an order but to recover property for the estate suspected as being held by a third party.
McDONOUGH, J., concurs in the views expressed by Mr. Chief Justice WOLFE.
PRATT, J., on leave of absence. *Page 113